THOMSEN, Chief Judge.
This case has been submitted for decision on the record without a hearing. About 1710 on July 30, 1957, petitioner deserted, leaving the ship, taking his gear with him, intending not to return. Although he may have been intoxicated at that time, I find that he had sufficient capacity to know what he was doing. He had gone ashore earlier that day against orders and was returning for his gear. He told the chief engineer that he was quitting the ship.
His wages, now on deposit with the Clerk of Court, are subject to forfeiture for desertion. 46 U.S.C.A. § 701. However, petitioner told the chief engineer that he was quitting the ship Well before the scheduled sailing of the vessel, which was then in the port of New York, where a replacement was readily obtainable. Therefore, in the exercise of the court’s discretion, only one-half of the wages on deposit shall be forfeited and paid into the Treasury of the United States as a part of the fund for the relief of sick and disabled and destitute seamen belonging to the United States Merchant Marine Service, 46 U.S.C.A. §§ 706 and 628; the other one-half shall be paid to petitioner. It is so ordered.